DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
In response to communication files on February 14, 2012, Claim 1 is cancelled and claims 
14-15 are amended by applicant's request. Therefore, claims 2-15 are presently pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,255,411, 9,189,558, and 8,788,518. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the application is the same invention of claims 1 in the patent num. above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 2-3, 5-6, 8-9, 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable 
over Venkataraman et al. (US Pub. 2006/0101503) (Eff. filing date of application: 5/24/2005) (Hereinafter Venka) in view of Gross et al. (US Pat. 7,370,035) (Eff. filing date of application: 9/3/2003) (Hereinafter Gross)

As to claim 2, Venka teaches a method for caching results of multi-prefix user queries in an information retrieval system, the method comprising the following steps:(a) receiving a multi-prefix user query containing a plurality of prefix terms (see abstract);(b) retrieving from an index, for each prefix term, a list of records containing at least one word having a prefix matching that prefix term (see abstract and p. 12 and 26);
Venka does not expressly teach (d) computing the value of a query function to determine whether to cache the result list; and (f) whereby the processing time for a subsequent user query is decreased by retrieving the cached result list from storage.
Gross teaches a method for search indexing (see abstract) in which he teaches (d) computing the value of a query function to determine whether to cache the result list (see col. 7, lines 38-56); and (f) whereby the processing time for a subsequent user query is decreased by retrieving the cached result list from storage (see col. 5, lines 51-62 and col. 8, lines 10-28).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Venka by the teaching of Gross, because (d) computing the value of a query function to determine whether to cache the result list; and (f) whereby the processing time for a subsequent user query is decreased by retrieving the cached result list from storage, would enable the method because the process of accessing the results is going to be easy and faster.

As to claim 3 and 9, Venka as modified teaches wherein the value of the query function is equal to the total number of characters in the user query (see fig. 8A and 8B).

As to claim 5 and 11, Venka as modified teaches the method further comprising the step of pre-


As to claim 6 and 12, Venka as modified teaches the method further comprising the step of pre-caching into storage (prior to receiving the user query), for each pair of single-letter prefixes, a list of records resulting from the intersection of the list of records corresponding to each letter of that pair (see fig. 6 and p. 20).

As to claim 8, Venka teaches a method for processing multi-prefix user queries in an 
information retrieval system, the method comprising the following steps:
(a) receiving a multi-prefix user query containing a plurality of prefix terms (see abstract);
(b) determining, for each prefix term, whether a list of records corresponding to that prefix term has previously been cached in storage, and, if so, retrieving that list of records (see p. 20);
(c) retrieving from an index, for each prefix term not having a corresponding list of records cached in storage, a list of records containing at least one word having a prefix matching that prefix term (see abstract and p. 12 and 26);
(d) generating a result list for the user query by intersecting the lists of records retrieved from the cache in storage and from the index (see p. 28 and 38); 
(e) computing the value of a query function to determine whether to cache the result list (see Gross col. 7, lines 38-56) (see motivation on claim 1); and

 (g) whereby the processing time for a subsequent user query is decreased by retrieving the cached result list from storage (see Gross, col. 5, lines 51-62 and col. 8, lines 10-28) (see motivation on claim 1).
As claim 13, Venka teaches a method for utilizing hybrid prefix terms to facilitate processing of multi-prefix user queries in an information retrieval system, the method comprising the following steps: 
(a) generating an index of prefix elements, wherein each prefix element is associated with alist of records containing at least one word having a prefix matching that prefix element (see fig. 5, 505); 
(b) sorting the lists of records to identify the Nth longest list, having a length of L records (see Venka, p. 25, 39, 41); 
(c) generating a set of hybrid prefix elements, for each list of records having a lengthgreater than L, by intersecting that list of records with each longer list of records, and addingthe sets of hybrid prefix elements to the index (see Venka, p. 41); 
(d) receiving a multi-prefix user query containing a plurality of prefix terms (see Venka, abstract); 

(f) retrieving from the index, for each prefix term or hybrid prefix term, a list of recordscorresponding to that prefix term or hybrid prefix term (see Venka, abstract and p. 12 and 26); and 
(g) generating a result list for the user query by intersecting the lists of records retrievedfrom the index (see Venka, p. 28 and 38), 
(h) whereby the processing time for the user query is decreased due to the prior generationof the hybrid prefix elements added to the index (see Gross, col. 5, lines 51-62 and col. 8, lines 10-28) (see motivation on claim 1).
As to claim 14, Venka as modified teaches the method further comprising the step of generating, and adding to the index, a set of repeated hybrid prefix elements, wherein each repeated hybrid prefix element is associated with a list of records containing repeated instances of words having a prefix matching that repeated hybrid prefix element (see Venka, p. 42). 

Allowable Subject Matter
Claims 4, 7,10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164